Citation Nr: 1316211	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-36 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received from Dr. G.C. at the Alice Hyde Medical Center from August 18-19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran had active service from December 1950 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.  This case was previously before the Board in September 2012 and remanded for additional development and readjudication. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  This appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received from Dr. G.C. at the Alice Hyde Medical Center in August 2007.  When the claim was initially reviewed by the Board in September 2012, the AOJ (in this case, the VAMC in Canandaigua, New York) was noted to have denied the Veteran's claim on the basis that he had not filed a timely claim for reimbursement.  See 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1004(d)(1)-(4).  A preliminary review of the record shows that this matter is still not ready for appellate disposition as the Veteran's claim file, including his electronic Virtual VA folder, is incomplete.  Unfortunately, another remand is required in this case.  

A health insurance claim form from Dr. C.G. dated April 7, 2008.  This bill reflects charges in the amount of $400.00 for treatment the Veteran received on August 18, 2007 and August 19, 2007.  The Board remanded the claim to the VAMC in Canandaigua for the purpose of obtaining documentary evidence missing from the file that is critical to the adjudication of the appeal.  

In September 2012, the Board instructed the AOJ to obtain the original copy of the April 2008 claim detailing Dr. G. C's charges, the reports of any contact between the VAMC and Dr. G.C's billing office, and the treatment records from the Veteran's hospitalization in August 2007.  The Veteran was to be informed of the unavailability of any records and of the attempts made to obtain them.  

In conjunction with this request, the VAMC made one attempt to obtain treatment records from Alice Hyde Medical Center by way of fax in October 2012.  A handwritten note affixed to the original fax, presumably by someone at the VAMC, states "Per Pam-can't obtain-too old."  

In a December 2012 letter, the Veteran was informed that an attempt had been made to obtain the records from Alice Hyde Medical Center with negative results.  Therefore, it was requesting that he obtain the medical records and forward them to the VAMC within 30 days from the date of the letter.  The Veteran did not respond.  There are no administrative or billing records, other than the April 2008 health insurance claim form, and there is no evidence that the VAMC made any effort to contact Dr. G.C's billing office directly.  

In the prior remand, the VAMC was also instructed to confirm whether the Veteran was covered under a private insurance plan, including Medicare; whether any payments to Dr. G.C./Alice Hyde Medical Center had been made on the Veteran's behalf; and the date in which attempts to obtain such payment for the August 2007 treatment were finally exhausted.  The Board requested that all efforts to obtain this information be properly documented in the claims file.  

The bill for medical services from Dr. G.C. shows the Veteran's insurance was listed as Medicare.  See Health Insurance Claim Form dated April 7, 2008.  The Veteran also acknowledged that he had insurance coverage under Medicare Part A, which had already paid part of the expenses related to his August 2007 hospitalization.  See Notice of Disagreement, dated June 17, 2008.  Moreover recent VA correspondence, contained in the Veteran's Virtual VA file, indicates he has coverage under Medicare Part B as well as private medical insurance through the American Association of Retired Persons (AARP).  See VA correspondence dated January 21, 2011.  However, in the December 2012 supplemental statement of the case, the VAMC indicated that it had been informed during a telephone conversation with Medicare that the Veteran had no Part B.  This evidence raises questions as to whether the Veteran had additional active Medicare coverage and/or private insurance at the time of his treatment in August 2007.  

As noted earlier, the Veteran's claim for payment/reimbursement of private medical expenses was initially denied because it was not timely filed.  In this case another remand is necessary because it remains unclear whether the Veteran had tried to exhaust other third party payment/insurance options, thereby potentially extending the filing deadline beyond the 90 days when the Veteran was discharged from Alice Hyde Medical Center in August 2007.  See 38 C.F.R. 17.1004 (d)(4) (shows that a claim must be filed within 90 days of the date the Veteran finally exhausted without success, action to obtain payment or reimbursement for the treatment from a third party).  As such, a remand is necessary to make another effort to obtain billing information regarding Dr. G.C.'s treatment of the Veteran in August 2007 and to ascertain whether and/or when attempts to obtain third party payment for such treatment were finally exhausted. 

If and only if, on remand, it is determined that the Veteran's reimbursement claim was timely filed, the Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available and whether the treatment in August 2007 was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Finally, the Veteran has not been furnished notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in regard to the claim on appeal.  On remand, he should be provided such notice.  

Under these circumstances, a remand is required to ensure compliance with the development requested by the Board's September 2012 remand and to readjudicate this claim on the basis of that evidence and issuance of an appropriate supplemental statement of the case (SSOC).  The Board has a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran written VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising him of the information and evidence necessary to substantiate the claim for reimbursement of unauthorized medical expenses. 

2  With any necessary authorization from the Veteran, obtain the Veteran's medical records, from Dr. G.C. directly, which are pertinent to the treatment on August 18-19, 2007, including all administrative/billing records.  

All attempts to secure this evidence must be documented in the claims file by the VAMC.  If, after making reasonable efforts to obtain named records, they (including Dr. G.C.'s records) are unavailable, notify the Veteran and (a) identify the specific records that are unavailable; (b) briefly explain the efforts made by the AOJ to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence. 

3.  Take necessary action to clarify whether the Veteran had Medicare Part B coverage and/or private insurance coverage through AARP at the time of his treatment on August 18-19, 2007.  Specifically he should be requested to provide information concerning the date of his enrollment in Medicare Part B and AARP, or any other health-plan coverage.  

The Veteran should also indicate whether he had attempted to obtain payment from Medicare Part B and or AARP for the treatment received August 18-19, 2007, and if so, he should be requested to provide evidence of the date in which such attempts to obtain third party payment were finally exhausted. 

If the Veteran is unable to provide information which specifically shows whether he had Medicare Part B coverage for the expenses at issue, and Dr. G.C. is unable to provide the specific information, contact the Social Security Administration and request that it provide records which document whether the Veteran paid for and was covered by Medicare Part B for the dates of treatment relevant to this appeal.

4.  If and only if, it is determined that the claim was timely filed, the Canandaigua VAMC should obtain specific information regarding the geographic accessibility of the nearest VA medical facility to the Veteran's home (and operating hours, etc.) and associate that information with the claims folder. 

Thereafter, the Veteran's VA claims folder should be sent to an appropriate VA health care provider who, after reviewing the record in its entirety, should express an opinion as to whether the medical services provided to the Veteran on August 18-19, 2007 were rendered within the context of a medical emergency of such a nature that delay would have been hazardous to the life or health of the Veteran.  In rendering this opinion, the health care provider should include a thorough explanation without resorting to speculation and resolve any conflicting medical evidence in the record. 

5.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

